DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 6/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1,”the connecting etching stopper film” lacking antecedent basic renders the claim indefinite.  It is not clear where ”the connecting etching stopper film” comes from and is located.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al [US 2015/0048298] in view of Ali et al [US 2015/0187632]
►	With respect to claims 1-3 and 6, Hsieh et al (fig 3K, text [0001]-[0042]) discloses a semiconductor device comprising:
	a first interlayer insulating film (136) ;
	a conductive pattern (132) in the first interlayer insulating film;
	a resistance pattern (116) on the conductive pattern;
	an upper etching stopper film (upper top horizontal portion of etch stop 144) spaced apart from the resistance pattern, extending in parallel with a top surface of the resistance pattern;
	a lower etching stopper film (lower bottom horizontal portion of etch stop 144) on the conductive pattern, extending in parallel with a top surface of the first interlayer insulating film;
	a second interlayer insulating film (146) on the upper etching stopper film and the lower etching stopper film;
	a connecting etching stopper film (middle vertical portion of etch stop 144) connecting the lower etching stopper film and the upper etching stopper film, the connecting etching stopper film being on sidewalls of the resistance pattern,	
	wherein a distance from a top surface of the second interlayer insulating film to a top surface of the upper etching stopper film is smaller than a distance from the top surface of the second interlayer insulating film to a top surface of the lower etching stopper film.

	However, Ali et al (text [0019) teaches etch stop layer including aluminum oxide is equivalent etch stop layer including SiC or SiON.
	Therefore, it would have been obvious for those skilled in the art , in view of Ali et al, to select aluminum oxide as for the upper etching stopper film, the lower etching stopper film, and the connecting etching stopper film as being claimed, in the semiconductor device of Hsie et al, to provide protection function as being needed in semiconductor device.
►	With respect to claims 12-13, Hsieh et al (figs 1A/3K, text [0001]-[0042]) discloses a semiconductor device comprising:
	a substrate (120, fig 1A);
	a first connecting wire (332) in an interlayer insulating film (134, fig 1A/3K, text [0022]) on the substrate;
	a resistance pattern (116) on the interlayer insulating film;
	a first etching stopper film (114, fig  3J:  electrode 114 functions as an etch stop for forming opening 374a) on a top surface of the resistance pattern;
	a second etching stopper film (144) on the interlayer insulating film, extending in parallel with a top surface of the interlayer insulating film, on sidewalls of the resistance pattern, and on a top surface of the first etching stopper film; and
	a first via (382a) penetrating the second etching stopper film, the first via being connected to the first connecting wire.

	However, Ali et al (text [0019) teaches etch stop layer including aluminum oxide is equivalent etch stop layer including SiC or SiON.
	Therefore, it would have been obvious for those skilled in the art , in view of Ali et al, to select aluminum oxide as for the second etching stopper film as being claimed, in the semiconductor device of Hsieh et al, to provide protection function as being needed in semiconductor device.
►	With respect to claims 7-8, 15 and 17, the claimed thickness parameters would would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 1-4, 6-8, 10-13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al [US 2017/0053967] in view of Ali et al [US2015/0187632].
►	With respect to claims 1-3 and 6, Chuang  et al (fig 2, text [0001]-[0063]) discloses a semiconductor device comprising:
	a first interlayer insulating film (104) ;
	a conductive pattern (102) in the first interlayer insulating film;
	a resistance pattern (134) on the conductive pattern;
	an upper etching stopper film (upper top horizontal portion of etch stop 116) spaced apart from the resistance pattern, extending in parallel with a top surface of the resistance pattern;

	a second interlayer insulating film (120) on the upper etching stopper film and the lower etching stopper film;
	a connecting etching stopper film (middle vertical portion of etch stop  116)  connecting the lower etching stopper film and the upper etching stopper film, the connecting etching stopper film being on sidewalls of the resistance pattern,	
	wherein a distance from a top surface of the second interlayer insulating film to a top surface of the upper etching stopper film is smaller than a distance from the top surface of the second interlayer insulating film to a top surface of the lower etching stopper film.
	Chuang et al does not expressly teach the upper etching stopper film, the lower etching stopper film, and the connecting etching stopper film including metal;  wherein the metal is aluminum;  wherein the upper etching stopper film, the lower etching stopper film, and the connecting etching stopper film including aluminum oxide, aluminum nitride, or aluminum oxycarbide.  Chuang et al discloses the upper etching stopper film, the lower etching stopper film, and the connecting etching stopper film includes SiC instead.
	However, Ali et al (text [0019) teaches etch stop layer including aluminum oxide is equivalent etch stop layer including SiC.
	Therefore, it would have been obvious for those skilled in the art , in view of Ali et al, to select aluminum oxide as for the upper etching stopper film, the lower etching stopper film, and the connecting etching stopper film as being claimed, in the semiconductor device of Chuang et al, to provide protection function as being needed in semiconductor device.
►	With respect to claim 4, Chuang et al discloses a first etching stopper film (112, figs 8-10:  Chuang et al shows electrode 112 being formed from layer 604 of an etch stopper film) on the first interlayer insulating film; and a second etching stopper film (136, figs 11-12:  Chuang et al shows ) between the upper etching stopper film and the resistance pattern,  wherein the resistance pattern is on the first etching stopper film.
►	With respect to claim 10, Chuang et al  (fig 2) discloses the lower etching stopper film extends between the top surface of the first interlayer insulating film and a bottom surface of the resistance pattern.
►	With respect to claim 11, Chuang et al  (fig 2) discloses a substrate (101); and a gate electrode (233) and source/drain regions (239) on the substrate, wherein the conductive pattern is connected to at least one of the gate electrode and the source/drain regions.
►	With respect to claims 12-13, Chuang et al (fig 1, text [0001]-[0063]) discloses a semiconductor device comprising:
	a substrate (101);
	a first connecting wire (103) in an interlayer insulating film 104) on the substrate;
	a resistance pattern (134) on the interlayer insulating film;
	a first etching stopper film (136, figs 11-12:  Chuang et al discloses electrode 136 functions as an etch stop in forming through via 144 by dual damascene) on a top surface of the resistance pattern;
	a second etching stopper film (116) on the interlayer insulating film, extending in parallel with a top surface of the interlayer insulating film, on sidewalls of the resistance pattern, and on a top surface of the first etching stopper film; and
	a first via (144) penetrating the second etching stopper film, the first via being connected to the first connecting wire.
	Chuang et al does not expressly teach the second etching stopper film including a metal wherein the second etching stopper film includes aluminum oxide, aluminum nitride, or aluminum oxycarbide.  Chuang et al discloses the second etching stopper film includes SiC instead.
	However, Ali et al (text [0019) teaches etch stop layer including aluminum oxide is equivalent etch stop layer including SiC.

►	With respect to claims 7-8, 15 and 17, the claimed thickness parameters would would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 22-26 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819